DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 01/27/2022 have been entered.
Per the 01/27/2022 amendment:
Claims 1-2, 4, 8-9, 12-13 and 18-20 are currently amended.
Claims 3 and 10-11 are cancelled.
Claims 1-2, 4-9 and 12-20 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 9-10 of Remarks, filed 01/27/2022, with respect to the prior art rejection have been fully considered and are persuasive.  The rejection of Claims 1, 8, 13 and 18 have been withdrawn. 

Allowable Subject Matter

Claims 1-2, 4-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “indicating that the first mobile network supports internet-of-things device registration”, overcomes previously cited prior art by clarifying that the instant methods are performed in the context of registering an IoT device in an IoT network. Previously cited prior art is not directed to an IoT network, and would necessitate bringing in additional art in order to make a combination that reads on the amended claims. However, such a combination would not be reasonable as nowhere in any of the cited prior art is an IoT network considered, and thus a tertiary reference with substantially different scope would be the only way to maintain the prior rejection. Examiner previously indicated in an interview that the amendments filed would place the application into condition for allowance for these reasons, and applicant has made the decision to comply with moving the subject matter of previous claim 3 up into the independent claims. As such, and for the reasons described above, independent Claim 1 is in condition for allowance. Independent claims 8, 13 and 18 are in condition for allowance because they disclose substantially similar scope to Claim 1. Dependent claims 2, 4-7, 9, 12, 14-17 and 19-20 are in condition for allowance for depending upon an allowable claim. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412